*945ORDER *
Because the district court’s judgment below leaves open a counter-claim, and because the record is devoid of any certification as required by Fed.R.Civ.P. 54(b), we lack jurisdiction to hear this appeal. See 28 U.S.C. § 1291; Island Serv. Co. v. Perez, 255 F.2d 559, 560-61 (9th Cir.1957). Accordingly, this matter is dismissed.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.